Third District Court of Appeal
                                 State of Florida

                           Opinion filed January 28, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-1402
                    Lower Tribunal Nos. 93-25148 & 93-25149
                              ________________

                                 Rhondel Paris,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Monica Gordo, Judge.

      Rhondel Paris, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

      LAGOA, J.

      Rhondel Paris appeals from an order denying his post-conviction motion

filed pursuant to Florida Rule of Criminal Procedure 3.800(a). For the reasons

discussed below, we affirm the trial court’s denial.
      “A rule 3.800(a) motion to correct an illegal sentence is intended to address

cases in which the sentence imposes ‘a kind of punishment that no judge under the

entire body of sentencing statutes could possibly inflict under any set of factual

circumstances.’” Rutherford v. State, 93 So. 3d 1132, 1132 (Fla. 1st DCA 2012)

(quoting Carter v. State, 786 So. 2d 1173, 1178 (Fla. 2001)); see also Judge v.

State, 596 So. 2d 73, 77 (Fla. 2d DCA 1992) (en banc) (“[Rule 3.800(a)] is not a

vehicle designed to re-examine whether the procedure employed to impose the

punishment comported with statutory law and due process.” Instead, this rule “is

intended to provide relief for a narrow category of cases in which the sentence

imposes a penalty that is simply not authorized by law.”).

      Here, appellant does not explain how his sentence fails to comport with

either the statutory or constitutional limitations. Instead, appellant’s motion solely

asserts that the trial court failed to consider mitigating factors during his sentencing

and that, therefore, he is entitled to be resentenced.          Because we find that

appellant’s motion is legally insufficient to show that his sentence was illegal

pursuant to rule 3.800(a), we affirm the trial court’s order.

      Affirmed.




                                           2